Citation Nr: 1543182	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  11-22 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for residuals of traumatic brain injury, currently evaluated as 40 percent disabling.

2.  Entitlement to higher initial disability ratings for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling for the period prior to February 25, 2015, and as 70 percent disability for the period from February 25, 2015.

3.  Entitlement to a higher initial disability rating for residuals of gunshot wound of left pelvis and left buttock (Muscle Group XVII injury with left iliac fracture), currently evaluated as 40 percent disabling.

4.  Entitlement to a higher initial disability rating for thoracic spine compression fracture with chronic lumbar strain, currently evaluated as 20 percent disabling.

5.  Entitlement to an effective date earlier than February 18, 2015, for the award of a 30 percent disability rating for headaches.

6.  Entitlement to an initial, compensable disability rating for a left pelvic scar.

7.  Entitlement to an initial, compensable disability rating for a deep left pelvic scar.

8.  Entitlement to a disability rating in excess of 10 percent for a painful left pelvic scar, to include entitlement to a separate rating for sensory loss of skin around the scar.

9.  Entitlement to earlier effective dates for the separate ratings granted for the left pelvic scar and the deep left pelvic scar.

10.  Entitlement to service connection for Muscle Group XVIII injury.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 2004 to August 2008, including combat service in Iraq, and his decorations include the Combat Action Ribbon and the Purple Heart Medal.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the RO that, in pertinent part, granted service connection for residuals of traumatic brain injury evaluated as 10 percent disabling; for PTSD evaluated as 50 percent disabling; for residuals of gunshot wound of left pelvis and left buttock (Muscle Group XVII injury with left iliac fracture), evaluated as 20 percent disabling; and for thoracic spine compression fracture with chronic lumbar strain, evaluated as 10 percent disabling-each effective August 31, 2008.  The Veteran timely appealed for higher initial ratings.

In March 2014, the Board remanded the matters for additional development.  In April 2015, the RO increased the disability evaluations to 70 percent for PTSD, effective February 25, 2015; to 40 percent for residuals of gunshot wound of left pelvis and left buttock (Muscle Group XVII injury with left iliac fracture), effective August 31, 2008; to 40 percent for residuals of traumatic brain injury, effective August 31, 2008; and to 20 percent for thoracic spine compression fracture with chronic lumbar strain, effective August 31, 2008.  Because higher evaluations are available for each of these disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, each of the claims remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The March 2014 Board remand also included, for further development, an inferred claim for entitlement to a total disability rating based on individual unemployability (TDIU).  In February 2015, the Veteran withdrew the claim for a TDIU on the basis that he has been working at a company as a "planner" since November 2014.  Under these circumstances, the matter is no longer in appellate status.

In this case, the Board is satisfied there was substantial compliance with its remand orders for the claims decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

By way of a May 2015 administrative decision, VA denied direct payment of attorney fees.  In June 2015, the Veteran's attorney filed a notice of disagreement.  As the electronic record shows that the RO has acknowledged the matter and is taking further action, the Board will not take jurisdiction at this time.

In July 2015, the Veteran submitted additional evidence directly to the Board and waived initial consideration of the evidence by the RO.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2015). 

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issue of service connection for tinnitus has been raised by the record in a June 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of higher initial disability ratings for PTSD, and for residuals of gunshot wound of left pelvis and left buttock (Muscle Group XVII injury with left iliac fracture); the issue of an effective date earlier than February 18, 2015, for the award of a 30 percent disability rating for headaches; the issues of higher disability ratings for a left pelvic scar, a deep left pelvic scar, a painful left pelvic scar and for a separate rating for sensory loss of skin around the scar; earlier effective dates for the separate ratings granted for the left pelvic scar and the deep left pelvic scar; and the issue of service connection for Muscle Group XVIII injury, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney in July 2015, that a withdrawal of the appeal for an initial disability rating in excess of 40 percent for residuals of traumatic brain injury is requested.

2.  Throughout the course of the rating action on appeal, thoracic spine compression fracture with chronic lumbar strain has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, and by painful motion and flare-ups, and by height loss at T8 and T9 and T11; significant neurological deficits, ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an initial disability rating in excess of 40 percent for residuals of traumatic brain injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Throughout the course of the rating action on appeal, the criteria for an initial disability rating in excess of 20 percent for thoracic spine compression fracture with chronic lumbar strain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claims for higher initial ratings arise from his disagreement with the initial evaluations assigned, following the grants of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted in July 2015; hence, no re-adjudication followed and no further supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Evaluation of Residuals of Traumatic Brain Injury

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's attorney withdrew the appeal for an initial disability rating in excess of 40 percent for residuals of traumatic brain injury in writing, via correspondence submitted in July 2015.  There remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for an initial disability rating in excess of 40 percent for residuals of traumatic brain injury, and the claim is dismissed.

III.  Evaluation of Thoracic Spine Compression Fracture with
Chronic Lumbar Strain

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of back pain.   Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Service connection has been established for thoracic spine compression fracture with chronic lumbar strain.  The RO has evaluated the Veteran's disability under Diagnostic Code 5237, pertaining to lumbosacral strain, as 20 percent disabling based on forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.
 
Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

Historically, the Veteran sustained injuries to his thoracic spine in active service in a motor vehicle accident in August 2007.  At the time he was treated for scalp lacerations and for multiple contusions.  Vertebral fracture in T8, T9, and T11 subsequently was found and had healed without any surgical intervention.  Records show that the Veteran still dealt with ongoing pain in the mid-back area.  In March 2008, the Veteran reported radiating pain around to the anterior aspect of his rib cage when carrying objects, or with prolonged sitting or standing.  He was able to forward flex to 78 degrees, extend to 8 degrees, and laterally bend to 30 degrees on each side.  X-rays taken at the time revealed compression fracture at T9, T10, and T12; and with 20 percent loss of height at T8, 10 percent loss of height at T9; and 15 percent loss of height at T11.  Degenerative disc disease also was noted at thoracic levels T8, T9, T11, and T12.  

During an August 2009 VA examination, the Veteran reported increased pain and stiffness in his spine, which was constant, and without radiation.  The pain and stiffness affected his ability to walk to less than 100 yards, and limited his lifting.  The Veteran denied prescribed bedrest in the last twelve months due to his spinal condition.  He did report flare-up pain every day that was moderate and lasted at least one hour.  

Range of motion of the thoracolumbar spine in August 2009 was to 80 degrees on flexion, with pain; to 10 degrees on extension, with pain; to 10 degrees on bending to the right and to the left, with pain; and to 22 degrees on rotation to the right and to the left, with pain.  There were no changes in ranges of motion on repetitive use.  There was moderate paravertebral muscle spasm tenderness.  Straight leg raising was negative for neurological complaints.  Motor strength was 5/5 with symmetrical bulk and tone of the gastrocnemius at 40 centimeters, bilaterally.  Deep tendon reflexes were intact.  Sensory was intact to light touch and vibration.  The Veteran's gait was normal.  X-rays showed compression fractures of T8 through T11, with 20 percent compression of T8; 10 percent compression of T9; and 15 percent compression of T11.  

The report of an August 2010 VA examination reflects current complaints of radiation of back pain down to the left hip, affecting his ability to walk.  There have been no incapacitating episodes over the last twelve months.  He reported no spinal surgery.  The Veteran denied flare-ups, and denied that his spinal condition affected his activities of daily living.  Nor was his ability to be a student affected by his spinal condition.  

Range of motion of the thoracolumbar spine in August 2010 was to 75 degrees on flexion; to 10 degrees on extension; to 25 degrees on bending to the right and to the left; and to 35 degrees on rotation to the right and to the left.  Pain was noted throughout the ranges of motion.  There were no changes in ranges of motion on repetitive use.  There was tenderness to palpation in both the thoracic and lumbar spine.  There was no spasm on examination, and straight leg raising was negative bilaterally.  Strength was 5/5 in the right leg and upper extremities.  He had normal symmetric deep tendon reflexes and a normal gait.  The examiner noted that the Veteran had a slight decrease in sensation at the site of the left buttock region where there was extensive surgery previously, and which was not related to any sort of disk problems stemming from the back.  Diagnoses included chronic back pain related to compression fractures of the thoracic vertebrae.  

In December 2011, the Veteran complained of weakness in the lower extremities with back pain.  Testing showed no central canal stenosis or differential neural displacement, to help explain bilateral leg numbness.  No focal deficits were identified at the time.

In January 2012, the Veteran reported continuous pain with attacks of more severe pain; and that his pain was made worse with lifting, sitting, standing, and walking.  He reported paresthesias, especially about his left lateral leg; and was unsure whether this resulted from the motor vehicle crash, or from the gunshot wound to his left pelvis.  The Veteran reported that he took some leave from his college courses.  Following examination, the Veteran's treating physician did not find any significant physical abnormalities; and opined that the Veteran may have some type of neurological condition.  Diagnoses included healed compression fractures at T8, T9, and T11; and intermittent lower extremity paresthesias.

During a February 2015 VA examination, the Veteran reported daily pain at this middle and lower back, and reported referred pain to his upper back and neck.  He also reported flare-ups, and that his spinal condition caused him to modify his lower body dressing and bathing.  

Range of motion of the thoracolumbar spine in February 2015 was to 50 degrees on flexion; to 10 degrees on extension; to 20 degrees on bending to the right and to the left; and to 25 degrees on rotation to the right and to the left.  Pain was noted throughout the ranges of motion.  There were no changes in ranges of motion on repetitive use.  There was tenderness to palpation in both the thoracic and lumbar paraspinals, bilaterally; and guarding or muscle spasm, which did not result in abnormal spinal contour.  The examiner noted that pain was the factor that significantly limited functional ability with repeated use over a period of time, and that the examination was conducted during a flare-up.  Additional contributing factors of disability included disturbance of locomotion, interference with sitting, and interference with standing.  Muscle strength was 5/5 in the right hip and 4/5 in the left hip.  He had normal symmetric deep tendon reflexes.  There was a slight decrease in sensation at the left thigh.  The examiner indicated that the Veteran did not have radicular pain, or any other signs or symptoms due to radiculopathy.  The examiner explained that the sensorimotor deficits at the left lower extremity were due to peripheral nerve injury associated with the gunshot wound, and not due to lumbar radiculopathy.  There was no ankylosis.  The examiner opined that the Veteran's thoracolumbar spine condition did not impact his ability to work. 

Initially, the Board notes that certain VA examiners did not have the Veteran's claims file available for review at the time of examination; however, this deficiency alone does not make the examinations inadequate, as each examiner conducted an examination and provided clinical findings pertaining to the service-connected thoracic spine compression fracture with chronic lumbar strain which are sufficient for the Board to render an informed determination.

In this case, throughout the rating period, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 30 degrees; painful motion was noted.  Prior X-rays revealed compression of T8, T9, and T11.  There were no findings of ankylosis of the spine segment.  His disability, thus, does not meet the criteria for a disability rating in excess of 20 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

In this regard, the Board has considered the Court's holding in Deluca.  As noted, each examiner acknowledged pain throughout the ranges of motion, but no additional limited motion on repetitive use.  Even with consideration of pain, such limited motion still does not satisfy the criteria for a higher initial disability rating for a disability of the spine.  Pain alone is not functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Along those lines, while the Veteran reports increased pain during flare-ups, he does not report any additional limitation of motion as a result thereof.  In this regard, the February 2015 examiner noted that the examination was conducted during a flare-up, and flexion was then to 50 degrees.  Thus, even with consideration of increased pain during flare-ups, the rating criteria applied take into account pain and other symptoms.  The Veteran's reports of his symptoms have been considered and they support the currently assigned evaluation.  The evidence as a whole does not show that the criteria for a higher evaluation are approximated.  For these reasons, the Board concludes that a higher initial disability rating is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

The Board further notes that there is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes throughout the rating period.  Hence, there is no basis for a disability evaluation in excess of 20 percent for the Veteran's thoracic spine compression fracture with chronic lumbar strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Thus, the weight of the evidence is against the grant of a disability rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2015).

In addition, the Veteran has described some sensory deficits in the left lower extremity.  However, no specific nerve root pain has been identified.  In this regard, both the August 2010 and February 2015 examiners opined that the sensory deficits of the left lower extremity are associated with the Veteran's gunshot wound, and not with any spinal disability.  The Veteran has not reported other neurologic symptoms nor has any other neurologic abnormality been diagnosed.  Accordingly, the Board finds that the service-connected thoracic spine compression fracture with chronic lumbar strain is not manifested by any objectively demonstrated neurologic abnormality.  Hence, there is no basis for a separate disability rating for neurological deficits.

Lastly, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for the disability.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); 

For these reasons, a preponderance of the evidence is against an initial disability rating in excess of 20 percent for thoracic spine compression fracture with chronic lumbar strain.


ORDER

The appeal seeking an initial disability rating in excess of 40 percent for residuals of traumatic brain injury is dismissed.

An initial disability evaluation in excess of 20 percent for thoracic spine compression fracture with chronic lumbar strain is denied.


REMAND

PTSD 

In May 2011, the Veteran reported that he began receiving therapy at the Greenville Vet Center.  The RO or VA's Appeals Management Center (AMC) should obtain these records pertaining to psychiatric treatment on remand.

Residuals of Gunshot Wound of Left Pelvis and Left Buttock
(Muscle Group XVII Injury with Left Iliac Fracture)

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In March 2014, the Board remanded the matter for purposes of identifying all residuals attributable to the gunshot wound of left pelvis and left buttock (Muscle Group XVII injury with left iliac fracture)-to include specific discussion as to whether there is any nerve(s) affected, and if so, the extent of any paralysis involved.  In this regard, a February 2015 examiner explained that the sensorimotor deficits at the left lower extremity are due to peripheral nerve injury associated with the gunshot wound, and not due to lumbar radiculopathy.  While electrodiagnostic tests in February 2015 revealed no diminished muscle excitability to pulsed electrical current, there is no discussion as to the involved nerve, if any, and the extent of complete or incomplete paralysis (e.g., slight, moderate, severe).

Under these circumstances, Stegall requires that the matter be remanded for compliance with the prior remand.

Earlier Effective Date for Award of 30 Percent
Disability Rating for Headaches

In April 2015, the RO granted service connection for headaches and assigned a 10 percent disability evaluation effective on the date of claim on August 31, 2008; and assigned a 30 percent disability evaluation effective on the date of VA examination on February 18, 2015, showing increased symptomatology.  Correspondence submitted by the Veteran's attorney in July 2015 has been accepted by the Board as a notice of disagreement (NOD) with the assigned effective date of the 30 percent disability rating for headaches.  The RO has not acknowledged or resolved the notice of disagreement to the Veteran's satisfaction nor has it issued a statement of the case concerning the effective date for the award of a 30 percent disability rating for headaches. 

Higher Disability Ratings and
Earlier Effective Dates 

In March 2015, the RO granted service connection for a left pelvic scar and for a deep left pelvic scar, and assigned each a 0 percent (noncompensable) disability rating effective June 19, 2012; and denied a disability rating in excess of 10 percent for service-connected painful left pelvic scar with complaints of sensory loss to skin around the scar.  Correspondence submitted by the Veteran's representative in July 2015 has been accepted by the Board as a notice of disagreement (NOD) with the assigned ratings and the effective dates assigned to the grant of separate ratings for the left pelvic scar and deep left pelvic scar.  The RO has not acknowledged or resolved the notice of disagreement to the Veteran's satisfaction, nor has it issued a statement of the case concerning the initial ratings for a left pelvic scar and for a deep left pelvic scar; concerning a disability rating in excess of 10 percent for the painful left pelvic scar, to include entitlement to a separate rating for sensory loss of skin around the scar; and concerning earlier effective dates for the separate ratings granted for the left pelvic scar and the deep left pelvic scar.

Service Connection for Muscle Group XVIII Injury

In March 2015, the RO denied service connection for injury of Muscle Group XVIII.  Correspondence submitted by the Veteran's representative in July 2015 has been accepted by the Board as a notice of disagreement (NOD) with the denial of service connection.  The RO has not acknowledged or resolved the notice of disagreement to the Veteran's satisfaction, nor has it issued a statement of the case concerning the denial of service connection for injury of Muscle Group XVIII. 

The Board is required to remand claims for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records that pertain to PTSD from the Greenville Vet Center; and associate them with the claims file (paper or electronic).

2.  The February 2015 VA examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum that identifies any nerve(s) affected by the Veteran's service-connected muscle group XVII injury with left iliac fracture, residuals of gunshot wound to left pelvis and left buttock and the extent of paralysis of the nerves involved.

If the examiner(s) believes that physical examination and/or diagnostic testing of the Veteran is necessary, such should be scheduled.  

The examiner's attention is directed to her February 2015 spine examination report, in which the examiner explained that the sensorimotor deficits at the left lower extremity are due to peripheral nerve injury associated with the gunshot wound, and not due to lumbar radiculopathy.  

3.  Issue a SOC with regard to the matter of an effective date earlier than February 18, 2015, for the award of a 30 percent disability rating for headaches; with regard to the initial ratings assigned for a left pelvic scar and for a deep left pelvic scar; with regard to a disability rating in excess of 10 percent for the painful left pelvic scar, to include entitlement to a separate rating for sensory loss of skin around the scar; with regard to earlier effective dates for the separate ratings granted for the left pelvic scar and the deep left pelvic scar and with regard to the matter of service connection for injury of Muscle Group XVIII.  The SOC must set forth the Veteran's rights and responsibilities in perfecting an appeal.  The Board will further consider each of these issues only if a timely substantive appeal is received in response to the SOC.

4.  After ensuring that the requested actions are completed, re-adjudicate the claims (higher initial ratings for PTSD and for residuals of gunshot wound of left pelvis and left buttock (Muscle Group XVII injury with left iliac fracture)) on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his attorney until they are notified by the RO or AMC.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


